ALLOWANCE
Allowable Subject Matter
Claims 1-8, 11, 13 – 16, 18, 20 and 25 – 29 are allowed.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 13, and 20, when considered as a whole, in light of the specification, are allowable over the prior art of record.  For example, Arapolarmic (Youtube, “Arapolarmic Tutorial 1”, https://youtu.be/VuJbSyLga_U?list=PLeqUvvNW8bxkg1bLY3pgx1XtBfofGrK4j, dated 07/08/2014, screen printout pages 1-19, hereinafter referred to as “Youtube”; Youtube, “Arapolarmic Tutorial 5”, https://youtu.be/xzXhtqVM018?list=PLeqUvvNW8bxkg1bLY3pgx1XtBfofGrK4j. 07/08/2014, screen printout pages 1-12, hereinafter referred to as “Youtube2”; and Aratechlabs, Press Release, Arapolarmic-Augmented Reality Mic Directivity, July 28, 2014, 3 pages) teaches determining a first visual representation of one or more pick-up patterns based on one or more parameters and a first location and orientation of the microphone relative to the camera and displaying the first visual representation of the one or more pick-up patterns overlaid on a first image of a microphone (e.g. Youtube, pages 8-11, display pick up pattern with the shape, size, etc. and the location and orientation; Aratechlabs, in page 1, overlapped on screen for augmented reality), but does not specifically disclose, as a whole, the combination of features as recited in the claims including responsive to receiving a [first/second] lobe coordinate corresponding to a pick-up pattern of the microphone being steered in a [first/second] direction: [displaying, as noted by applicant, four different visual representations of the pick-up pattern of the steerable pattern microphone or array microphone] based on (1) the [first/second] lobe coordinate…(3) the microphone being in the [muted/unmuted] state.  
An et al. (US 20180225082 A1) teaches “a visual…indication is provided in response to activation and deactivation of the mute function to alert the user of the change in mute state… an illuminated or flashing or changed coloration or shape of a microphone icon on the device display” (e.g. in paragraph 59), but also does not teach e.g. the claimed visual representations of a steerable pick-up pattern being in a muted or unmuted state. 
Other prior art, e.g. Xiang et al. (US 20140136981 A1), Arrowood et al. (US 20020069054 A1), etc. also do not suggest the combination of features; therefore, the independent claims are allowable over the prior art. 
Accordingly, the recited limitations in combination with other features of the independent claims and dependent claims are not taught nor suggested by the prior art of record.
The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        06/28/2022

/ARIEL MERCADO/Primary Examiner, Art Unit 2176